          Case 1:11-cr-00465-LAP Document 59
                                          58 Filed 07/31/20
                                                   07/30/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 30, 2020
By ECF
Honorable Loretta A. Preska
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Room 2220
New York, New York 10007

       Re:     United States v. Gilberto Dejesus Gutierrez Miranda, 11 Cr. 465 (LAP)

Dear Judge Preska:

        The Government writes because it understands that the conference previously scheduled
for July 29, 2020, was adjourned until August 5, 2020, to accommodate the MCC’s ability to
schedule a virtual conference in this matter. The Government therefore request that time be
excluded under the Speedy Trial Act between July 29, 2020 and August 5, 2020, because the “ends
of justice served by the granting of such continuance outweigh the best interests of the public and
the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with
defense counsel for defendant, who does not object to the exclusion of time.

                                             Very truly yours,

                                             AUDREY STRAUSS
                                             Acting United States Attorney

                                         by: _/s/__________________________
                                             Elizabeth A. Espinosa
                                             Assistant United States Attorney
                                             (212) 637-2216
                                             (347) 271-1440 (cell)


Time is excluded under the Speedy Trial Act between
July 29, 2020 and August 5, 2020 in the interest of
justice. SO ORDERED.


Dated: July 31, 2020
       New York, NY

                                        __________________________________________
                                        LORETTA A. PRESKA, U.S.D.J.
